Citation Nr: 1757870	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis with hyperesthesia.

2.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with hyperesthesia.


REPRESENTATION

Veteran represented by:	Richard K. Hurley, Jr., Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 2008 to February 2009 and on active duty from June 2009 to July 2010.  She has additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified before a Decision Review Officer of the RO.  Then, in February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record on appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, her right and left foot plantar fasciitis have been manifested by moderately severe symptoms, to include pain, tenderness to palpation and touch, occasional swelling, difficulty with prolonged walking or standing, instability, and fatigueability, without more severe symptoms, to include severe malunion of the foot bones; acquired claw foot with contraction of the plantar fascia with drop foot, hammer toes, very painful callosities, or marked varus deformity; or pronation, abduction, characteristic callosities, extreme tenderness of the plantar surface, or marked inward displacement, and did not more nearly approximate severe foot injuries.

2.  Resolving all reasonable doubt in the Veteran's favor, prior to May 14, 2015, her right foot plantar fasciitis resulted in peripheral neuropathy of the right lower extremity with no more than moderate incomplete paralysis of the musculocutaneous nerve (superficial peroneal).

3.  Resolving all reasonable doubt in the Veteran's favor, prior to May 14, 2015, her left foot plantar fasciitis resulted in peripheral neuropathy of the left lower extremity with no more than moderate incomplete paralysis of the musculocutaneous nerve (superficial peroneal).


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 20 percent rating, but no higher, for right foot plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2017).

2.  For the entire appeal period, the criteria for an initial 20 percent rating, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2017).

3.  For the appeal period prior to May 14, 2015, the criteria for a separate 10 percent rating, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8522 (2017).

4.  For the appeal period prior to May 14, 2015, the criteria for a separate 10 percent rating, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran's ex-husband alleges that VA clinicians did not document all of her symptoms or show an interest in helping her, and her representative asserts the VA examination reports of record failed to consider the complete record, which will be discussed in detail herein, neither she nor her representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In the instant case, the record reflects that the Veteran's bilateral foot disabilities were examined by VA in June 2011, February 2012, and September 2016.  Upon a review of the VA examination reports, the Board notes there was no evidence of abnormal weight bearing during the 2011 or 2012 examinations and pain on weight-bearing was observed during the 2016 examination.  As both of the Veteran's feet are service-connected, there is no opposite undamaged joint available for comparison testing.  Further, while the examinations do not reflect passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that her foot motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.  Moreover, the 2011 and 2016 VA examinations addressed the functional impairment as a result of the Veteran's reported flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's right and left foot plantar fasciitis have each been rated as 10 disabling pursuant to DC 5284.  38 C.F.R. § 4.71a, DC 5284.  She contends that the current ratings do not reflect the severity of her condition as she has intense pain, difficulty walking and standing for prolonged periods, subjective neurologic symptoms, and instability.

Plantar fasciitis is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; cf. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (holding that "when a condition is specifically listed in [VA's schedule for rating disabilities], it may not be rated by analogy."). 

DC 5284, pertinent to other foot injuries, provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  

The words "moderate" and "severe" are not defined in the VA Rating Schedule and, as such, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

After considering all of the evidence, the applicability of 38 C.F.R. § 4.59 as interpreted by Burton, supra, and affording the Veteran the benefit of the doubt, the Board finds that her right and left foot plantar fasciitis have more nearly approximated moderately severe foot disabilities, thereby warranting 20 percent ratings under DC 5284, for the entire appeal period.  

In this regard, the Veteran has credibly reported experiencing extreme pain, discomfort wearing socks and shoes, and problems walking and standing for prolonged periods, without relief from orthotics.  In addition to her lay reports, the June 2011 VA examiner noted objective evidence of tenderness to palpation and diagnosed her with plantar fasciitis and hyperesthesia.  Then, in February 2012, the examiner documented bilateral moderate plantar fasciitis and constant pain without relief.  Most recently, in September 2016, an examiner noted the Veteran's bilateral plantar fasciitis was moderately severe, compromised weight bearing, and required the use of custom orthotics.  Further, the examiner noted that, during flare-ups and due to pain, the Veteran experienced less movement than normal, pain on movement, pain on weight-bearing and non weight-bearing, instability of station, disturbance in locomotion, interference with sitting, interference with standing, and lack of endurance, all of which significantly limited her functional ability during flare-ups.  Based on the foregoing, the Board finds the criteria for initial 20 percent ratings for right and left foot plantar fasciitis are warranted pursuant to DC 5284.   

The evidence does not, however, show that the Veteran's right and left foot plantar fasciitis symptoms more nearly approximate the criteria for a rating in excess of 20 percent at any time during the appeal period.  In this regard, the 2011 examination did not reveal any deformity other than mild hallux valgus and neurologic symptoms, which are addressed below.  Moreover, the 2012 examiner only noted moderate symptoms.  The examiner specifically observed that the Veteran was not suffering from Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus except as it related to her plantar fasciitis, malunion of foot bones, or weak foot.  While the 2016 examiner checked both the moderately severe and the severe box in relaying the severity of the  Veteran's foot disorders, she failed to indicate which, if any, foot was manifested by severe symptomatology.  To the contrary, she indicated both feet presented with moderately severe symptoms.  Like the 2012 examiner, the 2016 examiner found no evidence of a host of other foot disorders.  

The Board notes that the Veteran and her ex-husband reported in February 2017 submissions that she regularly falls and walks into things due to her service-connected foot disabilities; however, these statements are not supported by the record.  To the contrary, the Veteran regularly denied experiencing recent falls during VA treatment.  See June 2011 VA examination report, March, 2016, April 2016, May 2016, and November 2016 VA treatment records; Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Additionally, the Veteran and her former spouse have an incentive to exaggerate her symptoms and have shown a clear desire to achieve a total disability rating (which has been in place since September 21, 2016) as indicted by their frequent statements that the Veteran is completely disabled and "deserves" a total rating.  While sympathetic that the Veteran may be financially insecure as a divorced parent, disability ratings are assigned based on the level of physical disability, not financial need.  Ultimately, the Board finds her and her ex-husband's lay reports in this regard are unsupported by the probative medical evidence of record and are therefore not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).

Turning to other potentially applicable DCs, at the February 2017 Board hearing and elsewhere, the Veteran reported experiencing neurologic symptoms in her feet since the date of her claim for service connection.  Indeed, separate 10 percent ratings for right lower extremity (RLE) peripheral neuropathy and left lower extremity (LLE) peripheral neuropathy were granted during the course of the appeal, effective May 14, 2015, pursuant to DC 8522.  Such DC addresses the musculocutaneous nerve (superficial peroneal), which provides for a noncompensable rating for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis, a 20 percent rating for severe incomplete paralysis, and 30 percent rating where there is complete paralysis eversion of foot weakened.  38 C.F.R. § 4.124a, DC 8522. 

As noted above, the words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  (Emphasis added).

The Board finds that the evidence of record demonstrates that the Veteran had moderate RLE and LLE peripheral neuropathy of her feet related to her service-connected plantar fasciitis for the appeal period prior to May 14, 2015.  In this regard, such disabilities warrant no more than 10 percent ratings as the Veteran's symptoms were manifested by no more than moderate sensory and functional impairment, which more nearly approximates a moderate disability of the musculocutaneous nerve (superficial peroneal).  In this regard, the evidence shows complaints of numbness and tingling, but extensive objective testing did not reveal an objective neurological disability; rather, the Veteran's neuropathy was wholly sensory.  See March 2011 normal electromyography studies and reports of nervousness/habit causing leg movement; April 2011 normal atrial Doppler results; November 2011 normal neurological examination except mild distal sensory neuropathy; May 2012 extensive testing revealing no etiology for subjective neuropathy symptoms; June 2013 normal nerve biopsy findings; March 2015 record noting no evidence of intra foraminal root compression; and April 2015 clinical opinion that the Veteran's symptoms were more consistent with myelopathy than neuropathy.  Therefore, the Board finds that the Veteran's functional impairment resulting from RLE and LLE peripheral neuropathy prior to May 14, 2015, was no more than moderate and, consequently, a rating in excess of 10 percent is not warranted.

As to the period beginning May 14, 2015, the Board observes the Veteran has perfected an appeal as to the propriety of the initially assigned rating for her bilateral lower extremity peripheral neuropathy.  The Veteran has requested a Board hearing as to this issue that has not yet been held.  As such, the Board intimates no opinion as to the proper rating for the Veteran's bilateral lower extremity peripheral neuropathy since May 14, 2015; such will be addressed after her requested hearing has been held and will be limited to the period beginning May 14, 2015.

The Board further finds that additional higher or separate ratings are not warranted for the Veteran's bilateral foot disability.  With regard to the other DCs related to foot disabilities, the Board notes that higher ratings are only warranted for severe malunion of the foot bones (of which there is no evidence); pes cavus resulting in marked contraction of the plantar fascia with drop foot, drop foot, hammer toes, or painful callosities (of which there is no evidence); or pronounced flatfoot with marked pronation (of which there is no evidence).  38 C.F.R. § 4.71a, DCs 5283, 5278, 5276.  In this regard, while the Veteran clearly suffers from bilateral foot pain, it was noted during the 2011 examination that there was no evidence of edema or deformity of the feet.  During subsequent examinations and in treatment records, there was no evidence of callosities, malaligned bones, hammer toes, drop foot, or impairment of pronation.  Additionally, while there is evidence the Veteran had limitation in sports, including running, there is no indication her bilateral foot disabilities impacted her ability to feed, bath, dress, or groom herself, except immediately following a left foot biopsy after which her then-husband assisted in her activities of daily living.  

Furthermore, the Board finds that, to assign separate ratings under any other DC pertaining to the foot for the same symptomatology would be tantamount to pyramiding as the Veteran would be compensated twice for the same manifestations of her right and left foot plantar fasciitis.  See Esteban, supra.  Specifically, her currently assigned 20 percent ratings contemplate all types of symptoms related to "foot injuries."  Therefore, absent separate diagnoses with distinct symptomatology related to the Veteran's service-connected foot disabilities, separate ratings under other DCs are inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board finds that the Veteran's symptoms are not indicative of a severe foot disability, and a rating in excess of 20 percent for the Veteran's foot disabilities under other DCs is not warranted. 

Notably, the ratings assigned herein equate to a total 30 percent rating for each foot under the combined rating table, the maximum unilateral rating under any of the DCs related to the foot, and resulting in a combined rating of 50 percent for the bilateral feet which is commensurate with the highest available bilateral rating.  See 38 C.F.R. § 4.25.

The Board notes the Veteran underwent a left foot sural nerve biopsy during the course of the appeal and there is a linear scar on her LLE.  Notably, a September 2016 examination report reveals that the Veteran's scar is not painful or unstable and is only three centimeters in length.  However, the Veteran has also perfected an appeal as to the issue of entitlement to service connection for scars in which she has also requested a Board hearing.  Given the foregoing, the Board declines to address whether a separate rating for her left foot scar is warranted.  Rather, such will be addressed after her requested hearing has been held.

The Board has carefully reviewed and considered the Veteran and her ex-husband's statements regarding the severity of her bilateral foot disabilities.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that her foot disabilities have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran and her ex-husband are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal.  Moreover, some of the Veteran and her ex's lay assertions regarding the severity of her foot disability have been deemed non-credible.  To the extent some of their statements are credible, her own assessments, as well as those of her family members, as to the severity of the symptoms and their relationship to the rating criteria are deemed less probative than the opinions of medical practitioners who have specialized knowledge and skill in excess of the Veteran and her family.  

As noted above, the Veteran's ex contends that VA examiners have not properly documented all of the Veteran's symptoms and her representative has asserted the examiners did not review the record in its entirety.  However, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, neither the Veteran, her ex, nor her representative has provided clear evidence to rebut the presumption of regularity.  Instead, they have made vague assertions that are unsupported by the evidence in which the Veteran's lay contentions are frequently noted and the record is noted to have been reviewed.  As they have not demonstrated that the VA examiners were unaware of any significant fact in the Veteran's case or introduced any evidence that shows a lack of impartiality or incompetence, the Veteran has not met her burden to show that the VA examinations are inadequate and the Board finds the arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities addressed herein; however, the Board finds that her symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Importantly, all elements of the Thun test must be met to warrant extra-schedular referral or award.

In the instant case, while the Veteran has arguably raised symptoms that have not been contemplated by the currently assigned DCs (i.e., the inability to walk or stand for prolonged periods), there is no evidence to suggest that the Veteran's disability picture, either on an individual basis or on a collective impact of various service-connected disabilities, has resulted in "marked interference with employment" or "frequent periods of hospitalization."  In this regard, while the Veteran reported during the January 2017 Board hearing that she has to take leave without pay for VA examinations and the like, she nevertheless reported being scheduled to work 40 hours each week.  Additionally, while she reports the need to change positions at work and shift her feet, she has never reported being fired from employment for any reason related to her service-connected foot disabilities.  To the contrary, the record suggests that she has only been let go from one previous employer due to her inability to catch on to the work and not being a perfect fit for the position.  See October 2015 Request for Employment Information in Connection with Claim.  

Moreover, the Veteran does not contend, and the record does not suggest, that she has ever been hospitalized for her foot disabilities during the appeal period, let alone on a frequent basis.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating, either on a singular or collective basis, is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that she was unemployable due solely to her bilateral foot disabilities for the period.  To the contrary, the evidence of record suggests that the Veteran maintained employment throughout the appeal period and there has been no allegation that such employment was marginal (see October 2015 Request for Employment Information in Connection with Claim indicating the Veteran was currently employed at Renaissance Hotel and Spa; see also February 2017 hearing transcript).  Additionally, while the February 2012 and September 2016 examiners opined that the Veteran's foot disabilities could impact her employment due to pain and difficulty standing for prolonged periods, neither of them opined that such conditions prevented substantially gainful employment.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with her increased rating claims decided herein and, consequently, no further consideration of such is necessary at this time.

In adjudicating the initial rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in partial awards for her bilateral plantar fasciitis and peripheral neuropathy.  However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for higher initial ratings are otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

An initial 20 percent rating, but no higher, for right foot plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 20 percent rating, but no higher, for left foot plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.

For the appeal period prior to May 14, 2015, an initial 10 percent rating, but no higher, for RLE peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.

For the appeal period prior to May 14, 2015, an initial 10 percent rating, but no higher, for LLE peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


